07-5426-ag
         Bassel v. Holder
                                                                                        BIA
                                                                                  Defonzo, IJ
                                                                                A095 838 333
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of                  Appeals
 2       for the Second Circuit, held at the Daniel Patrick                  Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                  City of
 4       New York, on the 24 th day of November, two thousand                nine.
 5
 6       PRESENT:
 7                PIERRE N. LEVAL,
 8                BARRINGTON D. PARKER,
 9                RICHARD C. WESLEY,
10                        Circuit Judges.
11       ______________________________________
12       BLAISE DAME BASSEL,
13                Petitioner,
14
15                          v.                                  07-5426-ag
16                                                              NAC
17
18       ERIC H. HOLDER, JR., 1
19       UNITED STATES ATTORNEY GENERAL,
20                Respondent.
21       ___________________________________


                  1
              Pursuant to Federal Rule of Appellate Procedure
         43(c)(2), Attorney General Eric H. Holder, Jr., is
         automatically substituted for former Attorney General
         Michael B. Mukasey as the respondent in this case.
 1   FOR PETITIONER:        Ronald S. Salomon, New York, New
 2                          York.
 3
 4   F O R RESPONDENT:      Michael F. Hertz, Acting Assistant
 5                          Attorney General, Civil Division;
 6                          Linda S. Wernery, Assistant
 7                          Director; Lindsay B. Glauner, Trial
 8                          Attorney, Office of Immigration
 9                          Litigation, U.S. Department of
10                          Justice, Washington, D.C.
11
12        UPON DUE CONSIDERATION of this petition for review of a

13   decision of the Board of Immigration Appeals (“BIA”), it is

14   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

15   review is DENIED.

16        Petitioner Blaise Dame Bassel, a native and citizen of

17   the Republic of Congo, seeks review of a November 5, 2007

18   order of the BIA affirming the March 8, 2006 decision of

19   Immigration Judge Paul A. DeFonzo, pretermitting his

20   application for asylum and denying his application for

21   withholding of removal and relief under the Convention

22   Against Torture (“CAT”).   In re Blaise Dame Bassel, No. A095

23   838 333 (B.I.A. Nov. 5, 2007), aff’g No. A095 838 333

24   (Immig. Ct. N.Y. City Mar. 8, 2006).   We assume the parties’

25   familiarity with the underlying facts and procedural history

26   in this case.

27         We review the agency’s factual findings, including

28   adverse credibility determinations, under the substantial

                                   2
1    evidence standard.

2    8 U.S.C. § 1252(b)(4)(B); see, e.g., Corovic v. Mukasey, 519

3    F.3d 90, 95 (2d Cir. 2008).   Questions of law and the

4    application of law to undisputed fact are reviewed de novo.

5    Salimatou Bah v. Mukasey, 529 F.3d 99, 104 (2d Cir. 2008).

6          The agency’s adverse credibility determination is

7    supported by substantial evidence.   See Corovic, 519 F.3d at

8    95.   The IJ identified discrepancies between Bassel’s

9    testimony and the information he provided in his application

10   regarding whether his father was politically active; whether

11   his father was murdered by ethnic Mboshis or by COBRAs;

12   whether he and his family were beaten by his father’s

13   killers at the time his father was murdered; and whether,

14   after fleeing the Republic of Congo, Bassel stayed in the

15   Democratic Republic of Congo for two weeks or approximately

16   seven months prior to going to Senegal.   Each discrepancy

17   went to the heart of Bassel’s claim because each calls into

18   question the circumstances surrounding Bassel’s claim of

19   past persecution and his fear that it is more likely than

20   not that he would be persecuted if he returns to the

21   Republic of Congo. See Hongsheng Leng v. Mukasey, 528 F.3d

22   135, 141-42 (2d Cir. 2008).



                                   3
1        When asked to explain the discrepancies, Bassel

2    testified that he was confused or that he did not

3    understand.   However, because Bassel had the opportunity to

4    review his application and prepared a supplement to his

5    application with his lawyer’s assistance, no reasonable fact

6    finder would be compelled to accept his explanations.      See

7    Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).

8        Ultimately, we find no error in the IJ’s adverse

9    credibility determination.   Thus, the IJ properly denied

10   Bassel’s application for withholding of removal and CAT

11   relief because the only evidence of a threat to Bassel’s

12   life or freedom depended on his credibility. 2    See Paul v.

13   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006);      See Xue Hong

14   Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 523 (2d Cir.

15   2005).

16       For the foregoing reasons, the petition for review is

17   DENIED.   As we have completed our review, any stay of

18   removal that the Court previously granted in this petition

19   is VACATED, and any pending motion for a stay of removal in

20   this petition is DISMISSED as moot. Any pending request for




         2
           Bassel does not challenge the IJ’s pretermission of
     his asylum application as untimely.

                                   4
1   oral argument in this petition is DENIED in accordance with

2   Federal Rule of Appellate Procedure 34(a)(2), and Second

3   Circuit Local Rule 34(b).

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe, Clerk
6
7                               By:___________________________




                                 5